                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

JAMARD ADAMS                                                                    PETITIONER

v.                               Case No. 2:19-cv-00038-KGB

CHARLES HENDRIX and UNITED
STATES DEPARTMENT OF JUSTICE                                                 RESPONDENTS

                                             JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that petitioner Jamard Adams’ petition for a writ of habeas corpus is dismissed without

prejudice. The relief requested is denied.

       It is so adjudged this 22nd day of January, 2020.



                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
